[Cite as State Employment Relations Bd. v. Youngstown, 2021-Ohio-4552.]




            IN THE COURT OF APPEALS OF OHIO
                            SEVENTH APPELLATE DISTRICT
                                MAHONING COUNTY

                    STATE EMPLOYMENT RELATIONS BOARD,

                                         Plaintiff-Appellee,

                                                    v.

                                  CITY OF YOUNGSTOWN,

                                      Defendant-Appellant.


                       OPINION AND JUDGMENT ENTRY
                                       Case No. 20 MA 0060


                                   Civil Appeal from the
                      Court of Common Pleas of Mahoning County, Ohio
                                   Case No. 19 CV 2557

                                         BEFORE:
                 Gene Donofrio, Cheryl L. Waite, David A. D’Apolito, Judges.


                                             JUDGMENT:
                                               Affirmed



Atty. Ryan Lemmerbrock, and Atty. Brooks Boron, Muskovitz & Lemmerbrock LLC., 1621
Euclid Avenue, Suite 1750, Cleveland, Ohio 44115, for Plaintiff-Appellee and

Atty. Jeffrey Moliterno, 26 S. Phelps Street, 4th Floor, Youngstown, Ohio 44503, for
Defendant-Appellant.
                                                                                                –2–


                                            Dated
                                       December 13, 2021

Donofrio, J.

       {¶1}      Defendant-appellant, the City of Youngstown, appeals from a Mahoning
County Common Pleas Court judgment finding it to be in contempt of court.
       {¶2}      The background to this case began with intervenor-appellee, the
Youngstown Professional Firefighters, IAFF, Local 312 (the Union), filing an unfair labor
practice complaint against the City with plaintiff-appellee, the State Employment Relations
Board (SERB), on September 3, 2019. On October 31, 2019, SERB found probable
cause of an unfair labor practice. In November 2019, the City passed Ordinance 19-336,
which acted to abolish the number of Youngstown Fire Department Battalion Chief
positions1 through attrition.
       {¶3}      On December 18, 2019, SERB filed a petition for immediate injunctive
relief against the City. SERB sought an order reinstating the “contractual status quo” that
existed between the City and the Union. More specifically, SERB asked the court for an
order enjoining the City from eliminating three Battalion Chief positions. The Union filed
a motion to intervene, which the trial court granted.
       {¶4}      On January 21, 2020, the trial court granted SERB’s petition for immediate
injunctive relief against the City. The court ordered the City to maintain the status quo
that existed prior to passage of the ordinance eliminating three Battalion Chief positions
pending the resolution before SERB on the unfair labor practice charge.
       {¶5}      On January 27, 2020, the Union filed a motion for the City to appear and
show cause as to why it should not be held in contempt of court for failing to abide by the
trial court’s January 21 order. The next day, the City filed a motion for clarification of the
January 21 order, which the trial court denied.
       {¶6}      On March 2, 2020, a magistrate held a hearing on the Union’s motion to
show cause.2 The magistrate found the City in contempt. To purge the contempt, the


1 At the time this case commenced, there were six Battalion Chief positions in the Youngstown Fire
Department. The Battalion Chief is the highest-ranking position in the fire department. The ordinance
purports to abolish three of these positions.
2 Meanwhile, on February 12, 2020, a hearing commenced before an administrative law judge (ALJ) on the
Union’s complaint. The ALJ issued a proposed order recommending that SERB find that the City violated


Case No. 20 MA 0060
                                                                                                    –3–


magistrate ordered the City to promote a qualified candidate to the vacant Battalion Chief
position by April 15, 2020. Additionally, the magistrate stated that if the City failed to
promote a qualified candidate to the position, it would determine any fines and costs to
impose and would issue any further orders needed. The City filed objections.
        {¶7}     On June 9, 2020, the trial court overruled the City’s objections, adopted
the magistrate’s decision in whole, and entered judgment accordingly. The City filed a
timely notice of appeal that same day. The Union motioned this court to dismiss the
appeal for lack of a final appealable order. But we overruled the motion, finding the trial
court’s June 9, 2020 order to be a final appealable order. The City now raises two
assignments of error.
        {¶8}     The City’s first assignment of error states:

                 SERB HAS RULED AND TRO IS NO LONGER EFFECTIVE.

        {¶9}     The City argues that the basis for the injunction has passed and the trial
court should no longer hold the City in contempt. It asserts that when compliance with a
contempt order becomes moot, the contempt proceeding is also moot. The City contends
that when SERB issued its final adjudication, on June 11, 2020, the trial court lost
jurisdiction to enforce its temporary relief because SERB’s order replaced the court’s
injunction.
        {¶10}    An appellate court reviews a trial court's finding of contempt for abuse of
discretion. State ex rel. Ventrone v. Birkel, 65 Ohio St.2d 10, 11, 417 N.E.2d 1249 (1981).
Abuse of discretion connotes more than an error in judgment; it implies the court's attitude
was unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d
217, 219, 450 N.E.2d 1140 (1983).
        {¶11}    The City relies on R.C. 4117.12(C), which provides:




R.C. 4117.11(A)(1). SERB adopted the ALJ’s proposed order on June 11, 2020. The City immediately
sought and received a stay of SERB’s order. The City filed an appeal with the common pleas court. On
February 25, 2021, the common pleas court affirmed SERB’s decision, finding that the City violated R.C.
4117.11(A)(1) by threatening and subsequently eliminating Battalion Chief positions in retaliation for the
Union bringing a grievance to arbitration. The City filed an appeal with this court (City of Youngstown v.
State Employment Relations Board, et al., 7th Dist. Mahoning No. 21-MA-0023).


Case No. 20 MA 0060
                                                                                         –4–


       Whenever a complaint alleges that a person has engaged in an unfair labor
       practice and that the complainant will suffer substantial and irreparable
       injury if not granted temporary relief, the board may petition the court of
       common pleas for any county wherein the alleged unfair labor practice in
       question occurs, or wherein any person charged with the commission of any
       unfair labor practice resides or transacts business for appropriate injunctive
       relief, pending the final adjudication by the board with respect to the matter.
       Upon the filing of any petition, the court shall cause notice thereof to be
       served upon the parties, and thereupon has jurisdiction to grant the
       temporary relief or restraining order it considers just and proper.

(Emphasis added).
       {¶12}    The trial court’s January 21, 2020 judgment entry granting injunctive relief
states: “Defendant City of Youngstown is enjoined from eliminating the three (3) Fire
Department Battalion Chief positions until the State Employment Relations Board issues
a final order in State Employment Relations Board Case No. 2019-ULP-09-0178.” Thus,
the trial court followed its authority under the statute in issuing the injunction.
       {¶13}    But this is not the issue here. In this case, the City is appealing from the
trial court’s June 9, 2020, judgment, which overruled its objections, adopted the
magistrate’s decision, and entered judgment finding the City to be in contempt of the
court’s January 21, 2020 order. The City filed its notice of appeal the same day, June 9,
2020. Anything that occurred after that time is irrelevant to this appeal. Thus, the fact
that SERB issued a final order on June 11, has no bearing on whether the trial court
abused its discretion on June 9 when it found the City was in contempt.
       {¶14}    Accordingly, the City’s first assignment of error is without merit and is
overruled.
       {¶15}    The City’s second assignment of error states:

                THE COMMON PLEAS COURT ERRED IN ISSUING THE
       INJUNCTIVE RELIEF.




Case No. 20 MA 0060
                                                                                         –5–


       {¶16}   Here the City contends the trial court should have never issued the
injunction on January 21, 2020. It claims the court abused its discretion by exceeding the
scope of the injunctive relief available and exceeding its authority. The City argues that
it was SERB who sought the injunctive relief for the Union, which it was not statutorily
authorized to do because it was not the party who would suffer harm.
       {¶17}   A close reading of the statute, however, reveals that it does give SERB the
ability to seek injunctive relief. Regardless, as stated above, the limited issue in this case
is whether the trial court abused its discretion in finding the City in contempt on June 9,
2020. SERB sought, and the trial court granted, an order that the City maintain the status
quo that existed prior to the City’s passage of Ordinance 19-336, which purported to
abolish three Battalion Chief positions by attrition pending SERB’s resolution of the
Union’s unfair labor practices charge. The goal of a preliminary injunction is to preserve
the status quo pending final determination of the matter. Deyerle v. City of Perrysburg,
6th Dist. Wood No. WD-03-063, 2004-Ohio-4273, ¶ 15.
       {¶18}   As was the case in appellant’s first assignment of error, the City cannot
point to any evidence in the record that the trial court abused its discretion in finding the
City in contempt of its previous order on June 9, 2020.
       {¶19}   Accordingly, the City’s second assignment of error is without merit and is
overruled.
       {¶20} For the reasons stated above, the trial court’s judgment is hereby affirmed.




Waite, J., concurs.

D’Apolito, J., concurs.




Case No. 20 MA 0060
[Cite as State Employment Relations Bd. v. Youngstown, 2021-Ohio-4552.]




        For the reasons stated in the Opinion rendered herein, the assignments of error
are overruled and it is the final judgment and order of this Court that the judgment of the
Court of Common Pleas of Mahoning County, Ohio, is affirmed. Costs to be taxed against
the Appellant.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                      NOTICE TO COUNSEL

        This document constitutes a final judgment entry.